Exhibit 10.1
 
AMENDMENT TO
EMPLOYMENT AGREEMENT


This Amendment (the “Amendment”) is entered into as of May 16, 2013, between
Tony Bogolin (the “Employee”) and JBI, Inc. (“JBI”), a Nevada corporation, and
amends the Amended and Restated Employment Agreement dated as October 18, 2012
by and between JBI and the Employee (the “Agreement”).


WHEREAS, effective May 3, 2013 (the “Effective Amendment Date”), Employee was
appointed to the position of President and Chief Executive Officer of JBI; and


WHEREAS, the parties to this Amendment desire to amend the Agreement to address
certain matters in light of Employee’s new position.


NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties agree as follows:


1.   Section 1.3 of the Agreement is hereby amended and restated to read as
follows: “Commencing on the Effective Amendment Date, Employee shall be the
President and Chief Executive Officer of the Company.”


2.   Section 1.4 of the Agreement is hereby amended and restated to read as
follows:


“Commencing on the Effective Amendment Date, Employee shall have full
responsibility for the day-to-day operations of the Company and all authority
normally accorded to chief executive officers.  Employee agrees to perform such
duties and responsibilities commensurate with the position of chief executive
officer as may reasonably be determined by the Company’s Board of
Directors.  During Employee’s employment with the Company, Employee will report
directly to, and take direction from, the Board of Directors.”


3.   Section 2.1 of the Agreement is hereby amended to increase Employee’s
annual base salary, from and after the Effective Amendment Date, to “Two Hundred
and Fifty Thousand Dollars ($250,000)”, which amount shall constitute “Base
Salary” under the Agreement.


4.   In connection with this Amendment, the Company shall grant to Employee
additional options to purchase up to 100,000 shares of the Company’s common
stock, which options shall vest in accordance with the following schedule and
shall otherwise have the same terms and conditions as the options heretofore
granted under the Agreement:
 

●
50,000 options shares shall vest on the 1st anniversary of the Effective Date;
and

 
 
1

--------------------------------------------------------------------------------

 
 

●
50,000 options shares shall vest on the 2nd anniversary of the Effective Date.

 
Not later than five days following the date hereof, the Company will execute and
deliver to Employee an Award Agreement which shall fully set forth and govern
the terms of the grant of options referenced herein.


5.   In connection with this Amendment, the Company shall pay to Employee a
one-time signing bonus in the amount of $50,000 (the “Signing Bonus”). The
Signing Bonus shall be paid in a lump sum on the Company’s next payroll date
following the date hereof.


6.   Except as expressly modified hereby, the provisions of the Agreement remain
in full force and effect.  Capitalized terms used but not otherwise defined
herein shall have the meanings ascribed to such terms in the Agreement.


7.   This Amendment may be executed in counterparts, each of which shall be
deemed to be an original and all of which together shall constitute one and the
same instrument.


IN WITNESS WHEREOF, the parties have executed this Amendment on the date set
forth above.


JBI, INC.
       
By:
/s/  Matthew Ingham  
Name: Matthew Ingham
 
Title: Chief Financial Officer
       
/s/ Tony Bogolin
 
Tony Bogolin
 


 2

--------------------------------------------------------------------------------